Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Seandell Forman appeals the district court’s order granting Defendant’s motion for summary judgment in Forman’s civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Forman v. Tex. Guaranteed Student Loan Corp., No. 5:13-cv-00691-D, 2014 WL 6851712 (E.D.N.C. Dec. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.